Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 5, 2022

                                      No. 04-22-00168-CV

                               IN THE MATTER OF J. E. R-P

                   From the County Court At Law No 1, Webb County, Texas
                              Trial Court No. 2021JV1000086L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        This is an accelerated appeal. On April 12, 2022, we granted court reporter Ginny
Henderson an extension of time to file the reporter’s record and ordered the record to be filed by
April 29, 2022. The reporter’s record has not been filed. We ORDER Ginny Henderson to file
the reporter’s record by May 16, 2022. If the reporter’s record is not received by such date, an
order may be issued directing Ginny Henderson to appear and show cause why she should not be
held in contempt for failing to file the record. No motions for extension of time will be granted
absent extenuating circumstances. See TEX. R. APP. P. 35.3(c) (noting that the trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed and that the
appellate court may not grant more than a ten-day extension to file the appellate record).




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court